Citation Nr: 1625548	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-36 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a lung disability, claimed as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1966 to August 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Review of the record shows that the Veteran submitted two timely substantive appeals (VA Form 9).  In the first substantive appeal, which was received on December 30, 2013, he perfected his appeal of the RO's denial of his claim for service connection for bilateral hearing loss; and in the second substantive appeal, which was received on February 6, 2014, he perfected his appeal of the RO's denial of his claims for service connection for bilateral hearing loss and a lung condition.  The Veteran also indicated in a September 2015 Report of General Information that he wishes to pursue this claim.  Thus, the Board finds that the matter of his entitlement to service connection for a lung condition is properly before the Board at this time.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In his substantive appeal that was received on February 6, 2014, the Veteran indicated that he has received medical treatment at the Poplar Bluff VA Medical Center (VAMC).  Additionally, an April 2013 VA treatment record indicates that the Veteran has also been treated at the Sikeston Community Based Outpatient Clinic (CBOC).  As records of his treatment at these facilities have not yet been associated with the claims file, the Board finds these records must be obtained on remand.  38 U.S.C.A. § 5103A(c)(1)(B) (West 2014).  Updated private treatment records should also be secured.
Additionally, a December 2013 VA appeal checklist indicates that the Veteran applied for benefits from the Social Security Administration (SSA).  Records of any SSA decisions and the supporting medical documents on which any decisions were based should be sought.  38 U.S.C.A. § 5103A(c)(2).

Finally, the evidence reflects the Veteran has been diagnosed with chronic obstructive pulmonary disorder (COPD).  Additionally, the Veteran's military occupational specialty in service was auto mechanic, an VA's Adjudication and Procedure Manual notes that exposure to asbestos has been shown in major occupations involving servicing of friction products, such as clutch facings and brake linings.  M21-1, Part IV, Subpart ii, Chapter 2, Section C.2.d.  Accordingly, the Board finds that a VA examination is necessary to determine the nature and severity of any current lung disability, to include any relationship to the Veteran's asbestos exposure during service.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all outstanding VA treatment records, to include all records from the Sikeston CBOC and the Poplar Bluff VAMC.  

2.  With any necessary assistance from the Veteran, obtain any outstanding records of private treatment of the Veteran's hearing loss and lung disabilities.

3.  Contact SSA and request copies of all materials, to include medical records and disability benefits determinations, considered in conjunction with the Veteran's claim for SSA benefits.  Once obtained, associate these records with the claims file.  All efforts to obtain this information, to include any negative responses, should be documented in the claims file.

4.  Then schedule the Veteran for a VA examination to determine the nature and etiology of any current lung disability.  All indicated tests and studies should be conducted, and all relevant evidence of record reviewed.

For each current lung disability identified (i.e., any lung disability diagnosed since February 2012), the examiner should answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current lung disability had its onset during service, is related to the Veteran's asbestos exposure as an auto mechanic in service, or is otherwise the result of a disease or injury in service?

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

5.  Then, after undertaking any other development deemed necessary, readjudicate the claims on appeal.  If any benefits sought on appeal remain denied, send to the Veteran and his representative a Supplemental Statement of the Case and afford them an appropriate amount of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




